[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 10-13949            MARCH 16, 2011
                                                                      JOHN LEY
                                            No. 10-14179                CLERK
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 1:01-cr-00548-PCH-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                                versus

JOHN COLE,
a.k.a. John Archie Cole,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                          Appeals from the United States District Court
                              for the Southern District of Florida
                                 ________________________

                                           (March 16, 2011)

Before HULL, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
       John Cole, a federal prisoner convicted of crack cocaine and firearm-related

offenses, appeals the district court’s denial of his motion for a reduced sentence,

18 U.S.C. § 3582(c)(2). Because we conclude that Cole cannot show any error,

plain or otherwise, in the imposition of his sentence, we affirm the district court.

       Cole was convicted of possession with intent to distribute crack cocaine,

possession with intent to distribute cocaine, and two firearm offenses in 2001.

The district court determined that the applicable sentencing guideline range was

168 to 210 months’ imprisonment, but found that Cole faced a mandatory

minimum sentence of life imprisonment under 21 U.S.C. § 841(b)(1)(A) on the

crack cocaine offense. The court sentenced Cole to life imprisonment.

       In 2010, after the guideline applicable to crack cocaine offenses was

amended, Cole filed a motion to correct his sentence under § 3582(c) in light of

the amendments.1 The district court denied the motion, concluding that Cole was

not eligible for a reduction because he had been sentenced in accordance with the

statutory minimum sentence and not pursuant to the sentencing guideline range.2




       1
           Cole filed the motion pro se. The district court later appointed counsel.
       2
         Cole filed a notice of appeal from the district court’s order and then filed a motion for
extension of time to reply to the government’s response to his § 3582 motion. The court denied
the extension of time, finding that it lacked jurisdiction because Cole had filed a notice of appeal.
Cole’s counsel filed a notice of appeal, and the appeals were consolidated.

                                                  2
       On appeal, Cole argues, for the first time, that the statutory minimum

penalty violates Due Process and Equal Protection and thus is unconstitutional.3

       We review for plain error when a defendant fails to raise an issue in the

district court. United States v. Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005).

Under plain error review, the defendant must show that there is “(1) error, (2) that

is plain, and (3) that affects substantial rights. If all three conditions are met, an

appellate court may then exercise its discretion to notice a forfeited error, but only

if (4) the error seriously affects the fairness, integrity, or public reputation of

judicial proceedings.” Id. (quotation omitted).

       A § 3582(c) motion for a reduction in sentence is not the proper vehicle to

raise a constitutional challenge to a sentence. United States v. Bravo, 203 F.3d

778, 781 (11th Cir. 2000). In a § 3582(c) proceeding, “all original sentencing

determinations remain unchanged with the sole exception of the guideline range

that has been amended since the original sentencing.” Id. In fact, a defendant is

not entitled to a full resentencing during a § 3582(c) proceeding, and any

sentencing reduction arising from a § 3582(c) motion must be “consistent with



       3
         Cole does not make any argument on appeal as to the district court’s finding that the
guideline amendments cannot reduce his minimum mandatory sentence, and thus he has
abandoned any such argument. United States v. Cunningham, 161 F.3d 1343, 1344 (11th Cir.
1998).

                                                3
applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2); U.S.S.G. § 1B1.10(a)(3). Thus, constitutional challenges are

“extraneous” sentencing issues, and if Cole wishes to challenge the

constitutionality of his sentence, the proper method is in collateral attack under 28

U.S.C. § 2255. Bravo, 203 F.3d at 781-82.

      Moreover, had Cole raised his argument before the district court, the court

would have lacked jurisdiction to consider it. See id. at 782 (explaining that an

Eighth Amendment challenge to the defendant’s sentence, raised in a § 3582(c)

motion, was an “extraneous” resentencing issue outside the district court’s

jurisdiction).

      Accordingly, because a § 3582(c) proceeding does not provide a defendant

with an opportunity to raise a constitutional challenge to his sentence, Cole has

failed to show any error, plain or otherwise, in the denial of his § 3582(c)(2)

motion.

      AFFIRMED.




                                          4